UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-2163



SUSAN SOLOMON,

                                              Plaintiff - Appellant,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cv-00414-CMH)


Submitted: February 22, 2007              Decided:   February 27, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan Solomon, Appellant Pro Se. Kevin Jason Mikolashek, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Susan   Solomon   appeals      the    district   court’s   order

granting summary judgment in favor of the Appellee on Solomon’s

hostile work environment, disparate treatment, and retaliatory

discharge claims brought pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000).            We

have     reviewed   the   record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.    See Solomon v. Gonzales, No. 1:06-cv-00414-CMH (E.D. Va.,

Sept. 27, 2006).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 2 -